Dear Mr. Brown:
This office is in receipt of your opinion request of recent date where you ask us to consider whether you may accept the position of Director of Administration of the Iberia Parish Sheriff and continue to serve as a member of the Iberia Parish School Board.
In addressing your question, we consider the Dual Officeholding and Dual Employment Law, LSA-R.S. 42:61 et seq., and how these statutes apply to your situation. The prohibition that is applicable in the instant matter is found in LSA-R.S.42:63(D), which states in pertinent part:
     "In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court." (Emphasis added).
The prohibition would apply directly to your situation, as you are being offerred [offered] employment with the sheriff, and you are currently holding a position with the school board. It is the opinion of this office that should you accept the position with the sheriff's office, while continuing to hold your position with the school board, you would be in violation of the foregoing statute. Ultimately, you must decide which position to retain.
In conclusion, dual officeholding laws prohibit a school board member from accepting any position of employment with the sheriff's office.
If this office can be of any further assistance to you, please do not hesitate to contact us.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ______________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: May 10, 1996
Date Released: June 3, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL